Citation Nr: 1547496	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to service connection for tinnitus, to include whether new and material evidence has been received to reopen a previously denied claim.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior claims of service connection for hearing loss and tinnitus, denied in August 2004 and October 2006, became final when the Veteran appeal the determinations or submit new and material evidence within the remainder of the appeal period.  

2.  The Veteran experienced noise exposure during service; there is a current diagnosis of tinnitus; and the evidentiary record makes it equally likely that the tinnitus is a result of the in-service noise exposure. 







CONCLUSIONS OF LAW

1.  Because evidence is new and material, the claims of service connection for hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2015).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a current hearing loss disability and tinnitus as a result of loud noise exposure during service involving helicopters.

Prior Claims

The Veteran filed prior claims of service connection for hearing loss and tinnitus, which were denied in August 2004 and October 2006 rating decisions, respectively.  The Veteran did not appeal those determinations, no new and material evidence was received, and no further official service department records have been obtained.  Accordingly, those earlier claims became final.  

Since that time, the Veteran has provided new and material evidence, including, most recently, at his Board hearing.  Thus, both claims must be reopened.  

Merits of Reopened Claim - Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

In this case, the reopened claim of service connection for tinnitus must be granted.  The Veteran competently and credibly testified at the Board hearing that he had noise exposure throughout his service around helicopters and weapons firing without hearing protection.  Board Hr'g Tr. 2-3.  The condition started during service and has been recurrent ever since then.  Board Hr'g Tr. 5.    

A VA examiner in May 2012 reached an unfavorable nexus opinion.  However, tinnitus is a medical condition that is established to be within the competence of a lay person to recognize.  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  As such, the Veteran's own competent and credible testimony establishes in-service acoustic trauma, in-service symptoms of tinnitus, and continuous post-service symptoms up to the present.  See Fountain v. McDonald,  27 Vet. App. 258, 274-75 (2015).

Accordingly, all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

Service connection for tinnitus is granted.  


REMAND

At present, the Veteran's claim of service connection for bilateral hearing loss has been denied because his hearing thresholds did not meet the minimum requirements defined in 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  At his Board hearing, the Veteran asserted that these tests may not be representative of his hearing impairment as it has continued to worsen.  Board Hr'g Tr. 4. Under these circumstances, the claim should be remanded to arrange for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address his hearing impairment. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address the following questions: 

(a)  Does the Veteran currently have a hearing impairment in either ear?  **In answering this question, the examiner is not being asked to determine whether the hearing impairment meets VA's legal definition of a hearing disability, but whether any abnormality in hearing exists.**

(b)  If the Veteran has a current hearing impairment, is it at least as likely as not (i.e., is it at least equally probable) that any hearing impairment is related to or had its onset in service, to include as a result of his exposure to helicopter noise? 

In providing all opinions, the examiner is asked to assume the truth of the Veteran's statements regarding his in-service and post-service symptoms unless it can be explained that there is a *medical* reason to believe that the Veteran's statements regarding his in-service and post-service symptomatology may be inaccurate or not medically supported.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in paragraph 1 above.  Then, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


